THOMAS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
The Prosecutor of Cuyahoga County, Edward Stanton, brought an action to recover money which Judge Levine of Cuyahoga Common Pleas had received from the county as increase in salary. The defendant received this increase from May 20, 1920; to Jan. 1, 1921. The defendant by way of answer set up a former suit brought by him against the County Auditor to compel the Auditor to pay him this money and that at the hearing of said case Judge Critehfield of the Common Pleas held that he was entitled to said increase and awarded him the same. The defendant also set up that no appeal was ever taken from this order and that the same was res adjudicata. A demurrer was filed to this answer. In overruling the demurrer, the Appeals Court held:
1. While the court does not agree with the judgment in the former case, yet as the issues presented there were the same, the judgment there became res adjudicata.